DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi USPG Pub. No.: US 2015/0277310.
Regarding Claim 1, Ohnishi teaches a fixing device (see figure 2) comprising: 
a fixing member (figure 2, 20) configured to rotate while being heated; 
a pressurizing member (21) that forms a nip portion between itself and a surface of the fixing member in such a way as to hold a sheet therebetween and conveys the sheet by rotating together with the fixing member, wherein an image of toner has been formed on the sheet (see figure 2); 
a charging portion (30) configured to electrically charge the surface of the fixing member to a polarity that is same as a charging polarity of the toner by supplying a charging current to a pair of electrodes (a conductive brush is broadly a plurality of conductive electrodes) that is disposed to face the surface of the fixing member (toner has a negative polarity and the charging member imparts a negative polarity as seen in figure 9, S6); and 
a control portion configured to increase the charging current as time passes during a control time period that corresponds to a time period for which the sheet passes through the nip portion (seen in figure 9).
Regarding Claim 2, Ohnishi teaches the fixing device according to claim 1, wherein during the control time period, the control portion increases the charging current step by step in response to a predetermined elapse of time (see figure 4 in which surface potential gradually adjusts for a middle region at the pressure roller nip as sheets are successively passed, broadly meeting the claimed limitations).
Regarding Claim 3, Ohnishi teaches the fixing device according to claim 1, wherein the fixing member is a flexible tubular member (15) and is supported by a support member (13) that is disposed inside the fixing member (seen in figure 2).
Regarding Claim 4, Ohnishi teaches an image forming apparatus comprising: an image creating portion configured to create the image of the toner (see figure 1); a transfer portion configured to transfer the image of the toner to the sheet (see figure 1); and the fixing device according to claim 1.
Regarding Claim 6, Ohnishi teaches a fixing control method (see figure 2) for controlling a fixing device that includes: 
a fixing member (figure 2, 20) configured to rotate while being heated;
a pressurizing member (21) that forms a nip portion between itself and a surface of the fixing member in such a way as to hold a sheet therebetween and conveys the sheet by rotating together with the fixing member, wherein an image of toner has been formed on the sheet (see figure 2); and
a charging portion (30) configured to electrically charge the surface of the fixing member to a polarity that is same as a charging polarity of the toner by supplying a charging current to a pair of electrodes (a conductive brush is broadly a plurality of conductive electrodes) that is disposed to face the surface of the fixing member (toner has a negative polarity and the charging member imparts a negative polarity as seen in figure 9, S6), the fixing control method comprising:
a processor identifying a control time period corresponding to a time period for which the sheet passes through the nip portion (see figure 9, particularly S4-S7); and
the processor increasing the charging current as time passes during the control time period (see figure 9).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852